EXHIBIT 10.02

 

Form of Purchase and Exchange Agreement dated March 21, 2013

 

PURCHASE AND EXCHANGE AGREEMENT

 

THIS PURCHASE AND EXCHANGE AGREEMENT (the “Agreement”) is dated as of March 21,
2013 among Alpha Capital Anstalt (the “Seller”), 8464081 Canada Inc. (the
“Purchaser”) and Blastgard International, Inc. (the “Company”).

 

WHEREAS, the Seller presently is the holder of the securities of the Company
identified on Schedule A (the “Blastgard Securities”).

 

WHEREAS, the Purchaser desires to purchase the Blastgard Securities from the
Seller, and the Seller desires to sell the Blastgard Securities to the Purchaser
on the terms set forth in this Agreement (the “Sale”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I

PURCHASE, EXCHANGE AND ADDITIONAL AGREEMENTS

 

1.1              The Purchase. At the Closing the Purchaser shall purchase the
Blastgard Securities from the Seller for an aggregate purchase price of
$1,822,248.85. The Purchase Price shall be paid as follows: $1,422,248.85 in
cash (the “Cash Purchase Price”) and a $400,000 note in the form annexed hereto
as Exhibit A (the “Note” together with the Cash Purchase Price the “Purchase
Price”). The Note shall be secured by a security interest in a portion of the
Blastgard Securities pursuant to a pledge agreement in the form annexed hereto
as Exhibit B (the “Pledge Agreement”). The Warrants portion of the Blastgard
Securities are exercisable at $0.01 per share.

 

1.2              Exchange. Within three (3) months after the date of this
Agreement, the Purchaser shall exchange all the notes portion of the Blastgard
Securities for shares of the Company’s common stock at the current conversion
price of $0.009. This shall be a material term enforceable by the Seller.

 

1.3              Closing. The Blastgard Securities, Purchase Price, and Pledge
Agreement shall be held in escrow by Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581 (the “Escrow Agent”) pursuant to the terms
of an Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”). The date the Escrow Agent
releases the Purchase Price and Escrowed Documents (as defined in the Escrow
Agreement) to the parties in accordance with the provisions of the Escrow
Agreement shall be the Closing Date, and such releases are referred to herein as
the “Closing.”

 

--------------------------------------------------------------------------------

 

1.4              Future purchase and exchanges. The Purchaser undertakes to
offer to purchase the notes issued by the Company identified on Schedule B
(“Other Notes”) for at a purchase price equal to the total amount of principal
and interst due on the such note with a 10% premium, within two weeks after the
date of this Agreement and undertakes to make such purchase if the offer is
accepted. The Other Notes will be converted into shares of the Company’s common
stock (“Additional Shares”) within six (6) months after the date of this
Agreement at the current conversion price of $0.009. This shall be a material
term enforceable by the Seller.

 

1.5              Appointment of Board of Directors. After the Closing the
Purchaser shall be authorized to nominate and appoint, at all times hereafter,
that number of members to the Company’s Board of Directors which is equal to at
least Fifty (50%) Percent of the Members of the Company’s Board of Directors.
Initially, Purchaser shall be entitled to appoint three (3) of five (5) members
of the Company’s Board of Directors, to hold office until a successor is duly
elected in accordance with the terms of the Company’s By-laws. The Company shall
consult with the Purchaser and advise Purchaser prior to entering into any
material business ventures or contracts relating to the Company’s business
activities.

 

1.6              Right Of First Refusal. The Purchaser shall have the right of
first refusal to participate in any future financing of the Company up to it pro
rata share of the common stock of the Company.

 

1.7              Company Funding. The Purchaser undertakes to provide the
Company with sufficient capital to allow the Company to conduct its business and
remain a going concern until December 31, 2013, subject to further agreements
between the Company and Purchaser. All such funding will be provided through
equity transactions and will not be funded via debt.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Seller. The Seller hereby makes the
following representations and warranties to the Purchaser:

 

(a)    The Seller has full power and authority to enter into this Agreement and
to consummate the Transaction. This Agreement has been duly and validly executed
and delivered by the Seller and constitutes the legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors’ rights generally, and by legal and equitable limitations on
the availability of specific remedies.

 

(b)   The execution, delivery and performance by the Seller of this Agreement
and consummation by the Seller of the Transaction do not and will not: (i)
violate the organizational documents of the Seller, (ii) violate any decree or
judgment of any court or other governmental authority applicable to or binding
on the Seller; (iii) violate any provision of any federal or state statute, rule
or regulation which is, to the Seller’s knowledge, applicable to the Seller; or
(iv) violate any contract to which the Seller or any of its assets or properties
are bound, or conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of , any
agreement, indenture or instrument to which Seller is a party. No consent or
approval of, or filing with, any governmental authority or other person not a
party hereto is required for the execution, delivery and performance by the
Seller of this Agreement or the consummation of the transaction.

 

--------------------------------------------------------------------------------

 

(c)    With respect to the sale of the Blastgard Securities, (i) the Seller is
the sole record and beneficial owner of the Blastgard Securities, free and clear
of any taxes and encumbrances; (ii) the Blastgard Securities, when delivered and
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable, free from all taxes and encumbrances; and (iii)
the Blastgard Securities to be delivered are not and will not be as of the
Closing Date subject to any transfer restriction, other than the restriction
that the Blastgard Securities have not been registered under the Securities Act
and, therefore, cannot be resold unless it is registered under the Securities
Act or in a transaction exempt from or not subject to the registration
requirements of the Securities Act (“Permitted Securities Law Restriction”).

 

(d)   There are no outstanding rights, options, subscriptions or other
agreements or commitments obligating the Seller with respect to the Blastgard
Securities.

 

(e)    Schedule A has all notes and warrants issued by the Company to the
Seller.

 

2.2              Representations and Warranties of the Purchaser. Purchaser
hereby represents, warrants and agrees as of the date hereof:

 

(a) Purchaser has full power and authority to enter into this Agreement and to
consummate the Transaction. This Agreement has been duly and validly executed
and delivered by Purchaser and constitutes the legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect that affect the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies.

 

(b) The execution, delivery and performance by Purchaser of this Agreement and
consummation by Purchaser of the Transaction do not and will not: (i) violate
any decree or judgment of any court or other governmental authority applicable
to or binding on Purchaser; (ii) violate any provision of any federal or state
statute, rule or regulation which is, to Purchaser’s knowledge, applicable to
the Purchaser; or (iii) violate any contract to which Purchaser is a party or by
which Purchaser or any of its respective assets or properties are bound. No
consent or approval of, or filing with, any governmental authority or other
person not a party hereto is required for the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
Transaction.

 

(c) Purchaser is an “accredited investor” as that term is defined in Regulation
D promulgated under the Securities Act of 1933 and applicable Canadian law, is
aware that the Blastgard Securities are subject, under applicable Canadian and
United States laws, to restrictions on transfer pursuant to the Securities Act
of 1933 and Canadian securities laws.

 

--------------------------------------------------------------------------------

 

(d) The Purchaser is acquiring the Blastgard Securities for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Blastgard Securities for any minimum
or other specific term and reserves the right to dispose of the Securities at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

 

(e) Purchaser is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Blastgard Securities.
Purchaser has reviewed the Company’s public filings available on the Securities
and Exchange Commission’s EDGAR website.

 

(f)     Purchaser recognizes that a purchase of the Blastgard Securities,
involves significant RISKS. Purchaser did seek independent counsel concerning
purchasing the Blastgard Securities.

 

(g)    The Purchaser acknowledges that the Blastgard Securities have not been
registered under the Securities Act of 1933, as amended (“the Act”), or the
securities laws of any state (taken together as “Act(s)”), but (if deemed by any
court or regulatory authority to be an investment contract or a security) are
being offered in reliance upon exemptions provided by Sections 4(1) and 4(2)
under the Act, and by applicable state securities laws and, therefore,
constitute “restricted securities.”

 

(h)    The Purchaser acknowledge that the Seller is not an issuer, underwriter
or dealer with regards to the Sale of the Blastgard Securities.

 

(i)      The securities being sold to Purchaser and issued by the Company to the
Purchaser are being sold and issued in reliance upon Purchaser representations,
warranties and agreements set forth herein.

 

(j)     The Purchaser hereby acknowledges that no representations or guarantees
have been made to it as to the performance of the Blastgard Securities and any
shares of the Company’s common stock issued to the Purchaser pursuant to this
Agreement and Purchaser understands that it may not make any return on the
purchase of the Blastgard Securities and any shares of the Company’s common
stock issued to the Purchaser pursuant to this Agreement and may, in fact, lose
all the funds it invests to purchase the Blastgard Securities and acquire shares
of the Company’s common stock issued to the Purchaser pursuant to this
Agreement.

 

(k)   The Purchaser acknowledges that the Seller's shares of the common stock of
Blastgard which it currently holds as of the date of this Agreement are not part
of the Blastgard Securities.

 

--------------------------------------------------------------------------------

 

(l)      The Purchaser acknowledges that the total amount owed by the Company on
the note issued February 3, 2011, is less than the face amount of such note as
further described on Schedule A and that the Purchase Price includes more than
just the principal and interest owed on the notes portion of the Blastgard
Securities.

 

(m)  The Purchaser acknowledges that $182,000.00 of the principal of the Company
Note issued on March 7, 2011 is not included in the Blastgard Securities and
shall remain property of the Seller.

 

2.3              Representations and Warranties of the Company. Company hereby
represents, warrants and agrees as of the date hereof:

 

(a) Consent. The Company consents to the Seller’s sale of the Blastgard
Securities provided for herein.

 

(b) Authorization; Enforcement. The Company has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
transaction and otherwise to carry out its obligations thereunder. The execution
and delivery of each of the documents by the Company and the consummation by it
of the transactions contemplated hereby have been duly authorized. Each of the
documents contemplated by this transaction has been duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.

 

(c) No Consents, Approvals, Violations or Breaches. Neither the execution and
delivery of this Agreement by the Company, nor the consummation by the Company
of the transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
the Company, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to the Company or any of the
Company’s properties or assets, the violation of which would have a material
adverse effect upon the Company, or (iii) violate, conflict with, or result in a
breach of any provisions of, or constitute a default (or any event which, with
or without due notice or lapse of time, or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company is a party or by which the Company or any of the
Company’s properties or assets may be bound which would have a material adverse
effect upon the Company.

 

(d) The Company hereby represents and warrants that to its knowledge there are
no defenses to the payment of the note portion of the Blastgard Securities. The
Blastgard Securities are validly-issued, fully-paid and non-assessable.

 

--------------------------------------------------------------------------------

 

(e) Schedule A has all notes and warrants issued by the Company to the Seller.

ARTICLE III

MISCELLANEOUS

 

3.1 Entire Agreement; Amendments. The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

3.2 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Seller and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it thereafter.

 

3.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

 

3.4 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery). Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

--------------------------------------------------------------------------------

 

3.6 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing.

 

3.7 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

3.8 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

(a) If to the Seller, to:

 

Alpha Capital Anstalt

Pradafant 7

9490 Furstentums, Vaduz

Lichtenstein

Fax: 011-42-32323196

 

(b) If to the Purchaser, to:

 

8464081 Canada Inc.

130 King Street West, Suite 2950

Toronto Ontario M5X 1C7

 

(c) If to the Company, to:

 

BlastGard International, Inc.

2451 McMullen Booth Road, Suite 242

Clearwater, FL 33759

 

--------------------------------------------------------------------------------

 

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 3.8.

 

3.9 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

3.10 Dollars. All references to Dollars or “$” shall mean United States Dollars.

 

[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

SELLER:

Alpha Capital Anstalt



 

_________________________________

By: Konrad Ackermann

Its: Director

 

PURCHASER:

 

8464081 Canada Inc.

 



_______________________________

By:

Its:

 

COMPANY:

Blastgard International, Inc.



 

_________________________________

By:

Its:

 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit A Note

Exhibit B Pledge Agreement

Exhibit C Escrow Agreement

 

 

SCHEDULE A

 

Notes Issue Date

Original Note

Amount

2/3/2011    $160,000.00* 3/7/2011  $300,000.00** 6/17/2011      $300,000.00
11/14/2011      $500,000.00 Warrants Issue Date Amount Of
Warrants 2/3/2011        8,000,000 3/7/2011        9,000,000 6/17/2011     
12,333,335 11/14/2011      75,000,000 Total    104,333,335

* On June 3, 2011 $50,730 of principal and interest was converted from this note
and the converted common stock remains the property of the Seller.

** $182,000 of the principal due on this note was not sold and remains the
property of Seller

 

SCHEDULE B

 

Note Holder Approximate
Amount owed
on Note  ROBOCHEYNE CONSULTING LTD. $107,993.36 STEVEN GOLD $ 23,771.70 TRW
HOLDINGS PTY LIMITED $ 20,916.34 Total $152,681.40

 

 

--------------------------------------------------------------------------------

 